TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                    NO. 03-01-00587-CV




                              Kinetico Incorporated, Appellant

                                                v.

  Water Conditioning Systems, Inc.; and Austin Green Earth Environmental Inc., d/b/a
     Water Conditioning Systems Co.; and Angel Antonio “Tony” Sirgo, Appellees




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
        NO. 98-08261, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING




               The parties filed a joint motion to dismiss this appeal. We grant the motion and

dismiss the appeal.




                                              Mack Kidd, Justice

Before Justices Kidd, Patterson and Puryear

Dismissed on Joint Motion

Filed: March 14, 2002

Do Not Publish